Case 1:21-cv-00418-GBD Document 18 Filed 04/07/21 Page 1of1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ene eee eee eee ee tT xX
REYNALDO ALMONTE and BENIGNO :
PACHECO,
Plaintiffs,
“against- 21 Civ. 418 (GBD)
PORT DRAGO CORP. d/b/a/ DRAGO SHOE
REPAIR and CHARLES DRAGO, individually,
Defendants.
a a ae xX

GEORGE B. DANIELS, United States District Judge:
In light of the referral of the above-captioned matter to mediation, (ECF No. 14), the

April 15, 2021 initial conference is adjourned to July 15, 2021 at 9:30 a.m.

 

Dated: April 7, 2021
New York, New York

SO ORDERED.
£

NL fy i he ?
pith, £5 DInaie

GHORGE B. DANIELS
niteStates District Judge

 

 

 
